DETAILED ACTION
This office action is in response to the instant application filed on 06/10/2021.
Claims 1-17 are pending of which claims 1,9,16 and 17 are independent claims.
IDS, filed on 06/10/2021 and 01/24/2022, is considered.
The present application is being examined under AIA  first to invent provisions

Claim Rejections - 35 USC § 101

Claims 7-8, and 13-14 are rejected 35 USC 101 , the claims contain  the phrase “a computer-readable medium storing instructions” or “ a program stored in the memory” where applicable,   which is not directed to one of the non-statutory categories because  the phrase represents transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se), and the word non-transitory must be added to indicate that the claimed invention is directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims 1-2, and 4-17 are  rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200154376 to Ko (hereinafter “Ko”) in view of US. Pub. 20180324770 to Hogami (hereinafter “Hogami”).
 

Regarding claim 1: Ko discloses a synchronization method, comprising: the first PSS sequence and the first PDSCH control information are used for a second device to detect the first PSS sequence (Ko, see paragraph [0110], when an synchronization signal block (SSB) is configured, the SSB is allocated in 24 RBs; allocation of  SSB in 24 RBs for RB grid alignment between different numerologies such as 15, 30, and 60 kHz may be performed, for example,  since a minimum bandwidth of 5 MHz in which 25 RBs may be defined with the 15-kHz subcarrier spacing, and 24 RBs are used for SSB transmission; the NR-PSS/SSS should be positioned in the middle of the SSB, which may imply that the NR-PSS/SSS is allocated in 7th to 18th RBs  and detect the first PDSCH control information (Ko, see paragraph [0049], after the initial cell search, the UE may acquire detailed system information by receiving a physical downlink control channel (PDCCH) and receiving a physical downlink shared channel (PDSCH) based on information included in the PDCCH), the frequency points F1 to FN are N different frequency points, and N is a natural number greater than or equal to 1 Ko, see paragraph [0110], FIG. 9(a), the NR-PBCH is allocated within 288 REs which form 24 RBs, and since the sequence of the NR-PSS/NR-SSS is of length 127, 12 RBs are required to transmit the NR-PSS/NR-SSS, i.e., when an synchronization signal block (SSB) is configured, the SSB is allocated in 24 RBs; allocation of  SSB in 24 RBs for RB grid alignment between different numerologies such as 15, 30, and 60 kHz may be performed, for example,  since a minimum bandwidth of 5 MHz in which 25 RBs may be defined with the 15-kHz subcarrier spacing, and 24 RBs are used for SSB transmission; the NR-PSS/SSS should be positioned in the middle of the SSB, which may imply that the NR-PSS/SSS is allocated in 7th to 18th RBs  ; receiving, by the first device, signals at frequency points fi to fM in sequence, and detecting a second PSS sequence, wherein the frequency points fi to fM are M different frequency points, and M is a natural number greater than or equal to 1 (Ko, see paragraph [0110], FIG. 9(a), the NR-PBCH is allocated within 288 REs which form 24 RBs,  and since the sequence of the NR-PSS/NR-SSS is of length 127, 12 RBs are required to transmit the NR-PSS/NR-SSS, i.e., when a synchronization signal block (SSB) is configured in 24 RBs for RB grid alignment between different numerologies such as 15, 30, and 60 kHz, and for example,  Note: frequency points are defined by the spacing parameter selected, for example, 15 KHz spacing defines a subframe with 2 slots with 7 symbols for each slot); when the second PSS sequence is detected, obtaining, by the first device, half-frame synchronization information, and detecting second PDSCH control information Ko, see paragraph [0049], after the initial cell search, the UE may acquire detailed system information by receiving a physical downlink control channel (PDCCH) and receiving a physical downlink shared channel (PDSCH) based on information included in the PDCCH according to the obtained half-frame synchronization information; and when the second PDSCH control information is detected, obtaining, by the first device, frame synchronization information, and entering a synchronization state; wherein the second PSS sequence is used for the first device to detect the second PSS sequence Ko, see paragraph [0016], a UE for receiving a synchronization signal block (SSB) in a wireless communication system includes a transceiver configured to transmit and receive signals to and from a base station (BS), and a processor configured to control the transceiver; the processor is configured to control the transceiver to receive, in one of two half frames included in a frame, a SSB including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH), and to control the transceiver to receive a demodulation reference signal (DMRS) in a resource region carrying the PBCH. Information about the half frame in which the SSB is received may be obtained from a sequence of the DMRS, and the second PDSCH control information is used for the first device to detect the second PDSCH control information ( Ko, see paragraph see paragraph [0324],  there are both equidistant and non-equidistant mappings, and since a DMRS sequence is not mapped within an NR-SSS transmission bandwidth; and due to the absence of DMRS in NR-SSS,  the NR-SSS is used for PBCH demodulation in the non-equidistant mapping scheme; also  since a residual CFO may exist in the initial access procedure, SSS symbol-based channel estimation may not be accurate, that is, the equidistant mapping scheme is advantageous in CFO estimation and accurate time tracking. Note:  the length-31 polynomial may be a part of the m-sequences forming a Gold sequence used in LTE, and the length-7 polynomial may be one of the two m-sequence defined to configure an NR-PSS or NR-SSS sequence), by a first device, a first Primary Synchronization Signal (PSS) sequence and first Physical Downlink Shared Channel (PDSCH) control information at frequency points F1 to FN in sequence (Ko, see paragraph [0110], FIG. 9(a), the sequence of the NR-PSS/NR-SSS is of length 127, 12 RBs are required to transmit the NR-PSS/NR-SSS, i.e., when an SSB is configured, the SSB is allocated in 24 RBs; it is also preferred to allocate the SSB in 24 RBs for RB grid alignment between different numerologies such as 15, 30, and 60 kHz, for example,  since a minimum bandwidth of 5 MHz in which 25 RBs can be defined with the 15-kHz subcarrier spacing is assumed in NR, 24 RBs are used for SSB transmission. In addition, the NR-PSS/SSS should be positioned in the middle of the SSB, which may imply that the NR-PSS/SSS is allocated in 7th to 18th RBs).
    
However, Ko does not explicitly teach periodically sending. However, Nogami in the same or similar field of endeavor teaches periodically sending (Hogami, see paragraph [0344],  SS burst(s) and/or the SS burst set(s) may be periodic, for example, a default periodicity (i.e., a predetermined periodicity) of the SS burst(s) may be defined, a default periodicity of the PSS(s) (and/or the SSS(s), and/or the PBCH(s)) may be defined and see paragraph [0189] and FIG. 15 of the primary reference US. Pub. Ko ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Nogami into Ko’s system/method because it would allow common control channel is monitored by multiple UEs.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of  the duplication on transmission of the same control information and this brings more efficient signaling (Nogami;  [0287]).

Regarding claim 2: Ko discloses the method according to claim 1, wherein before detecting the second PDSCH control information Ko, see paragraph [0049], after the initial cell search, the UE may acquire detailed system information by receiving a physical downlink control channel (PDCCH) and receiving a physical downlink shared channel (PDSCH) based on information included in the PDCCH, the method further comprises: starting, by the first device, first Carrier Frequency Offset (CFO) detection to obtain a first CFO estimation value; and detecting second PDSCH control information according to the obtained half-frame synchronization information (Ko, see paragraph [0016], a UE for receiving a synchronization signal block (SSB) in a wireless communication system includes a transceiver configured to transmit and receive signals to and from a base station (BS), and a processor configured to control the transceiver; the processor is configured to control the transceiver to receive, in one of two half frames included in a frame, a SSB including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH), and to control the transceiver to receive a demodulation reference signal (DMRS) in a resource region carrying the PBCH. Information about the half frame in which the SSB is received may be obtained from a sequence of the DMRS) comprises: detecting, by the first device, the second PDSCH control information according to the obtained half-frame synchronization information Ko, see paragraph [0016], a UE for receiving a synchronization signal block (SSB) in a wireless communication system includes a transceiver configured to transmit and receive signals to and from a base station (BS), and a processor configured to control the transceiver; the processor is configured to control the transceiver to receive, in one of two half frames included in a frame, a SSB including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH), and to control the transceiver to receive a demodulation reference signal (DMRS) in a resource region carrying the PBCH. Information about the half frame in which the SSB is received may be obtained from a sequence of the DMRS) and the first CFO estimation value Ko, see paragraph [0393], FIG. 30, the non-equidistant mapping scheme without a CFO includes more REs for channel estimation, and as a result of this CFO outperforms the equidistant mapping scheme; this may change  if 10% of a residual CFO exists, which  the performance of the non-equidistant mapping scheme decreases, whereas the equidistant mapping scheme exhibits a similar performance irrespective of a CFO; and due to the  presence of residual CFO, the channel estimation accuracy of the NR-SSS symbol is decreased due to the residual CFO, and in conclusion, one can say that if a residual CFO is present the equidistant mapping scheme outperforms the non-equidistant mapping scheme in channel estimation performance.

Regarding claim 4: Ko discloses the method according to claim 1, wherein adjacent frequency points among the frequency points F1 to FN are uniformly spaced; and the first PDSCH control information carries information of the frequency points f1 to fM (Ko, see paragraph [0087],  in the NR system, a basic transmission unit is a slot, a slot duration includes 14 symbols each having a normal cyclic prefix (CP), or a slot duration includes 12 symbols each having an extended CP;  a slot is scaled in time by a function of a used subcarrier spacing, that is, as the subcarrier spacing increases, the length of a slot decreases; for example, given 14 symbols per slot, if the number of slots in a 10-ms frame is 10 for a subcarrier spacing of 15 kHz, the number of slots is 20 for a subcarrier spacing of 30 kHz, and 40 for a subcarrier spacing of 60 kHz; as the subcarrier spacing increases, the length of an OFDM symbol decreases; the number of OFDM symbols per slot is different depending on the normal CP or the extended CP, and does not change according to a subcarrier spacing; the basic time unit for LTE, Ts , is defined as 1/(15000*2048) seconds, in consideration of the basic 15-kHz subcarrier spacing and a maximum FFT size of 2048;  Ts is also a sampling time for the 15-kHz subcarrier spacing; in the NR system, many other subcarrier spacings than 15 kHz are available, and since a subcarrier spacing is inversely proportional to a corresponding time length, an actual sampling time Ts corresponding to subcarrier spacings larger than 15 kHz becomes shorter than 1/(15000*2048) seconds; for example, the actual sampling time for the subcarrier spacings of 30 kHz, 60 kHz, and 120 kHz may be 1/(2*15000*2048) seconds, 1/(4*15000*2048) seconds, and 1/(8*15000*2048) seconds, respectively ).  

Regarding claim 5: Ko discloses the method according to claim 1, wherein the frame synchronization information comprises a super-frame number and a sub-frame number, and the second PDSCH control information carries the super-frame number and the sub-frame number (Ko, see paragraph [0087],  in the NR system, a basic transmission unit is a slot, a slot duration includes 14 symbols each having a normal cyclic prefix (CP), or 12 symbols each having an extended CP;  a slot is scaled in time by a function of a used subcarrier spacing. That is, as the subcarrier spacing increases, the length of a slot decreases; for example, given 14 symbols per slot, if the number of slots in a 10-ms frame ( super-frame number_ is 10 for a subcarrier spacing of 15 kHz, the number of slots is 20 for a subcarrier spacing of 30 kHz, and 40 for a subcarrier spacing of 60 kHz; as the subcarrier spacing increases, the length of an OFDM symbol decreases; the number of OFDM symbols per slot is different depending on the normal CP or the extended CP, and does not change according to a subcarrier spacing: Ko discloses the basic time unit for LTE, Ts is defined as 1/(15000*2048) seconds.  

Regarding claim 6: Ko discloses the method according to claim 1, wherein after the first device enters the synchronization state, the method further comprises: stopping, by the first device, sending the first PSS sequence (Ko, see paragraph [0016], a UE for receiving a synchronization signal block (SSB) in a wireless communication system includes a transceiver configured to transmit and receive signals to and from a base station (BS), and a processor configured to control the transceiver; the processor is configured to control the transceiver to receive, in one of two half frames included in a frame, a SSB including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH), and to control the transceiver to receive a demodulation reference signal (DMRS) in a resource region carrying the PBCH. Information about the half frame in which the SSB is received may be obtained from a sequence of the DMRS.  

Regarding claim 7. A computer-readable storage medium, storing one or more programs, wherein the one or more programs are executable by one or more processors to implement the method as claimed in any one of claims 1 to 6 (Ko, see paragraph [0443], a memory  may be  connected to a processor and stores an Operating System (OS), applications, program codes, data, etc.; an RF module connected to the processor  upconverts a baseband signal to an RF signal or downconverts an RF signal to a baseband signal;  the RF module performs digital-to-analog conversion, amplification, filtering, and frequency upconversion or performs these processes reversely).  

Regarding claim 8. A first device, comprising a processor and a memory, wherein the processor is configured to execute a program stored in the memory to implement the method as claimed in any one of claims 1 to 6(Ko, see paragraph [0443], a memory  may be  connected to a processor and stores an Operating System (OS), applications, program codes, data, etc.; an RF module connected to the processor  upconverts a baseband signal to an RF signal or downconverts an RF signal to a baseband signal;  the RF module performs digital-to-analog conversion, amplification, filtering, and frequency upconversion or performs these processes reversely).  

Regarding claim 9. A synchronization method, comprising: receiving, by a second device, signals at frequency points F1 to FN in sequence, the frequency points Fi to FN are N different frequency points, and N is a natural number greater than or equal to 1 (Ko, see paragraph [0110], FIG. 9(a), the NR-PBCH is allocated within 288 REs which form 24 RBs. Meanwhile, since the sequence of the NR-PSS/NR-SSS is of length 127, 12 RBs are required to transmit the NR-PSS/NR-SSS, i.e., when an SSB is configured, the SSB is allocated in 24 RBs. Further, it is also preferred to allocate the SSB in 24 RBs for RB grid alignment between different numerologies such as 15, 30, and 60 kHz, and since a minimum bandwidth of 5 MHz in which 25 RBs can be defined with the 15-kHz subcarrier spacing is assumed in NR, 24 RBs are used for SSB transmission. In addition, the NR-PSS/SSS should be positioned in the middle of the SSB, which may imply that the NR-PSS/SSS is allocated in 7th to 18th RBs); when the first PSS sequence is detected, obtaining, by the second device, first half-frame synchronization information, and detecting first Physical Downlink Shared Channel (PDSCH) control information according to the obtained first half-frame synchronization information (Ko, see paragraph [0016], a UE for receiving a synchronization signal block (SSB) in a wireless communication system includes a transceiver configured to transmit and receive signals to and from a base station (BS), and a processor configured to control the transceiver; the processor is configured to control the transceiver to receive, in one of two half frames included in a frame, a SSB including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH), and to control the transceiver to receive a demodulation reference signal (DMRS) in a resource region carrying the PBCH. Information about the half frame in which the SSB is received may be obtained from a sequence of the DMRS); when the first PDSCH control information is detected, obtaining, by the second device, first frame synchronization information, and entering a pre-synchronization state (Ko, see paragraph [0240], a UE attempts to detect a signal within an SSB bandwidth during an initial synchronization procedure including cell ID detection and PBCH decoding; subsequently, the UE may acquire system information in a bandwidth indicated in PBCH contents by a network, and continue an initial access procedure in which an RACH procedure is performed; a bandwidth may be defined for the purpose of the initial access procedure, and  frequency resources for a COCRESET, RMSI, OSI, and an RACH message may be defined within a bandwidth for a DL common channel, the bandwidth for the DL common channel may be defined in PBCH contents, where a relative frequency position between the bandwidth for the SSB and the bandwidth for the DL common channel may be defined in the PBCH contents); sending, by the second device, a second PSS sequence and second PDSCH control information at frequency points f1 to fM in sequence (Ko, see paragraph [0087],  in the NR system, a basic transmission unit is a slot, a slot duration includes 14 symbols each having a normal cyclic prefix (CP), or 12 symbols each having an extended CP;  a slot is scaled in time by a function of a used subcarrier spacing. That is, as the subcarrier spacing increases, the length of a slot decreases; for example, given 14 symbols per slot, if the number of slots in a 10-ms frame is 10 for a subcarrier spacing of 15 kHz, the number of slots is 20 for a subcarrier spacing of 30 kHz, and 40 for a subcarrier spacing of 60 kHz; as the subcarrier spacing increases, the length of an OFDM symbol decreases; the number of OFDM symbols per slot is different depending on the normal CP or the extended CP, and does not change according to a subcarrier spacing; the basic time unit for LTE, Ts is defined as 1/(15000*2048) seconds, in consideration of the basic 15-kHz subcarrier spacing and a maximum FFT size of 2048), wherein the second PSS sequence and the second PDSCH control information are used for a first device to detect the second PSS sequence and detect the second PDSCH control information (Ko, see paragraph [0016], a UE for receiving a synchronization signal block (SSB) in a wireless communication system includes a transceiver configured to transmit and receive signals to and from a base station (BS), and a processor configured to control the transceiver, the processor is configured to control the transceiver to receive, in one of two half frames included in a frame, a SSB including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH), and to control the transceiver to receive a demodulation reference signal (DMRS) in a resource region carrying the PBCH. Information about the half frame in which the SSB is received may be obtained from a sequence of the DMRS), the frequency points f1 to fM are M different frequency points, and M is a natural number greater than or equal to 1 (Ko, see paragraph [0110], FIG. 9(a), the NR-PBCH is allocated within 288 REs which form 24 RBs,  and since the sequence of the NR-PSS/NR-SSS is of length 127, 12 RBs are required to transmit the NR-PSS/NR-SSS, i.e., when a synchronization signal block (SSB) is configured, the SSB is allocated in 24 RBs;  and  it is also preferred to allocate the SSB in 24 RBs for RB grid alignment between different numerologies such as 15, 30, and 60 kHz, and for example,  since a minimum bandwidth of 5 MHz in which 25 RBs can be defined with the 15-kHz subcarrier spacing is assumed in NR, 24 RBs are used for SSB transmission; also the NR-PSS/SSS should be positioned in the middle of the SSB, which may imply that the NR-PSS/SSS is allocated in 7th to 18th RBs. Note: frequency points are defined by the spacing parameter selected, for example, 15 KHz spacing defines a subframe with 2 slots with 7 symbols for each slot); and  after detecting that the first device enters a synchronization state, entering, by the second device, a synchronization state, wherein the first PSS sequence is used for the second device to detect the first PSS sequence (Ko, see paragraph [0016], a UE for receiving a synchronization signal block (SSB) in a wireless communication system includes a transceiver configured to transmit and receive signals to and from a base station (BS), and a processor configured to control the transceiver; the processor is configured to control the transceiver to receive, in one of two half frames included in a frame, a SSB including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH), and to control the transceiver to receive a demodulation reference signal (DMRS) in a resource region carrying the PBCH. Information about the half frame in which the SSB is received may be obtained from a sequence of the DMRS, and the first PDSCH control information is used for the second device to detect the first PDSCH control information (Ko, see paragraph [0049], after the initial cell search, the UE may acquire detailed system information by receiving a physical downlink control channel (PDCCH) and receiving a physical downlink shared channel (PDSCH) based on information included in the PDCCH.  

However, Ko does not explicitly teach detecting a first Primary Synchronization Signal (PSS) sequence. However, Nogami in the same or similar field of endeavor teaches and detecting a first Primary Synchronization Signal (PSS) sequence(Hogami, see paragraph [0341], the number of sequences of PSS and  sequences of SSS may be used for providing identification of a physical cell identity group (or a physical cell identity), a time index of a Synchronization Signal (SS) may be indicated by using the PSS, the SSS, the PBCH (e.g., the Master Information Block (MIB)), and/or the PDSCH (e.g., the System Information Blocks (SIB)) and see paragraph [0343], one or more SS blocks may compose a SS burst,  and one or more SS bursts may compose a SS burst set, for example, for a frequency range up to 3 GHz, the maximum number of the SS blocks within the SS burst set may be 1, 2, and/or 4, for a frequency range from 3 GHz to 6 GHz, the maximum number of the SS blocks within the SS burst set may be 4, and/or 8, for a frequency range from 6 GHz to 52.6 GHz, the maximum number of the SS blocks within the SS burst set may be 64; the maximum number of the SS blocks within the SS burst set may depend on a frequency range and also see the primary reference paragraph [0189], FIG. 15 US. Pub. Ko ).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Nogami into Ko’s system/method because it would allow common control channel is monitored by multiple UEs.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of  the duplication on transmission of the same control information and this brings more efficient signaling (Nogami; [0044]; [0287]).

Regarding claim 10:( Ko discloses the method according to claim 9, wherein before detecting the first PDSCH control information (Ko, see paragraph [0049], after the initial cell search, the UE may acquire detailed system information by receiving a physical downlink control channel (PDCCH) and receiving a physical downlink shared channel (PDSCH) based on information included in the PDCCH, the method further comprises: starting, by the second device, Carrier Frequency Offset (CFO) detection to obtain a CFO estimation value (Ko, see paragraph [0393], FIG. 30, the non-equidistant mapping scheme without a CFO includes more REs for channel estimation, and as a result of this CFO outperforms the equidistant mapping scheme; this may change  if 10% of a residual CFO exists, which  the performance of the non-equidistant mapping scheme decreases, whereas the equidistant mapping scheme exhibits a similar performance irrespective of a CFO; and due to the  presence of residual CFO, the channel estimation accuracy of the NR-SSS symbol is decreased due to the residual CFO, and in conclusion, one can say that if a residual CFO is present the equidistant mapping scheme outperforms the non-equidistant mapping scheme in channel estimation performance); and detecting first PDSCH control information according to the obtained first half-frame synchronization information comprises: detecting, by the second device, the first PDSCH control information according to the obtained first half-frame synchronization information (Ko, see paragraph [0016], a UE for receiving a synchronization signal block (SSB) in a wireless communication system includes a transceiver configured to transmit and receive signals to and from a base station (BS), and a processor configured to control the transceiver; the processor is configured to control the transceiver to receive, in one of two half frames included in a frame, a SSB including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH), and to control the transceiver to receive a demodulation reference signal (DMRS) in a resource region carrying the PBCH. Information about the half frame in which the SSB is received may be obtained from a sequence of the DMRS and the CFO estimation value (Ko, see paragraph [0393], FIG. 30, the non-equidistant mapping scheme without a CFO includes more REs for channel estimation, and as a result of this CFO outperforms the equidistant mapping scheme; this may change  if 10% of a residual CFO exists, which  the performance of the non-equidistant mapping scheme decreases, whereas the equidistant mapping scheme exhibits a similar performance irrespective of a CFO; and due to the  presence of residual CFO, the channel estimation accuracy of the NR-SSS symbol is decreased due to the residual CFO, and in conclusion, one can say that if a residual CFO is present the equidistant mapping scheme outperforms the non-equidistant mapping scheme in channel estimation performance).

Regarding claim 11: Ko discloses the method according to claim 9, wherein a frequency point conversion period of the frequency points F1 to FN of the second device is T1/(2N) ms, wherein Ti is a frequency point conversion period of the frequency points F1 to FN of the first device(Ko, see paragraph [0087],  in the NR system, a basic transmission unit is a slot, a slot duration includes 14 symbols each having a normal cyclic prefix (CP), or 12 symbols each having an extended CP;  a slot is scaled in time by a function of a used subcarrier spacing, that is, as the subcarrier spacing increases, the length of a slot decreases; for example, given 14 symbols per slot, if the number of slots in a 10-ms frame is 10 for a subcarrier spacing of 15 kHz, the number of slots is 20 for a subcarrier spacing of 30 kHz, and 40 for a subcarrier spacing of 60 kHz; as the subcarrier spacing increases, the length of an OFDM symbol decreases; the number of OFDM symbols per slot is different depending on the normal CP or the extended CP, and does not change according to a subcarrier spacing; the basic time unit for LTE, Ts , is defined as 1/(15000*2048) seconds, in consideration of the basic 15-kHz subcarrier spacing and a maximum FFT size of 2048).  

Regarding claim 12: Ko discloses the method according to claim 9, wherein after the second device enters the synchronization state, the method further comprises: stopping, by the second device, sending the second PSS sequence(Ko, see paragraph [0016], a UE for receiving a synchronization signal block (SSB) in a wireless communication system includes a transceiver configured to transmit and receive signals to and from a base station (BS), and a processor configured to control the transceiver; the processor is configured to control the transceiver to receive, in one of two half frames included in a frame, a SSB including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH), and to control the transceiver to receive a demodulation reference signal (DMRS) in a resource region carrying the PBCH. Information about the half frame in which the SSB is received may be obtained from a sequence of the DMRS).  

Regarding claim 13. A computer-readable storage medium, storing one or more programs, wherein the one or more programs are executable by one or more processors to implement the method as claimed in any one of claims 9 to 12(Ko, see paragraph [0443], a memory  may be  connected to a processor and stores an Operating System (OS), applications, program codes, data, etc.; an RF module connected to the processor  upconverts a baseband signal to an RF signal or downconverts an RF signal to a baseband signal;  the RF module performs digital-to-analog conversion, amplification, filtering, and frequency upconversion or performs these processes reversely).  

Regarding claim 14. A second device, comprising a processor and a memory, wherein the processor is configured to execute a program stored in the memory to implement the method as claimed in any one of claims 9 to 12(Ko, see paragraph [0443], a memory  may be  connected to a processor and stores an Operating System (OS), applications, program codes, data, etc.; an RF module connected to the processor  upconverts a baseband signal to an RF signal or downconverts an RF signal to a baseband signal;  the RF module performs digital-to-analog conversion, amplification, filtering, and frequency upconversion or performs these processes reversely).  

Regarding claim 15. A synchronization system, comprising a first device as claimed in claim 8 and a second device as claimed in claim 14(Ko, see paragraph [0016], a UE for receiving a synchronization signal block (SSB) in a wireless communication system includes a transceiver configured to transmit and receive signals to and from a base station (BS), and a processor configured to control the transceiver; the processor is configured to control the transceiver to receive, in one of two half frames included in a frame, a SSB including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH), and to control the transceiver to receive a demodulation reference signal (DMRS) in a resource region carrying the PBCH. Information about the half frame in which the SSB is received may be obtained from a sequence of the DMRS.  
.  
Regarding claim 16. A synchronization method, comprising: a first device, a first Primary Synchronization Signal (PSS) sequence and first Physical Downlink Shared Channel (PDSCH) control information at frequency points F1 to FN in sequence Ko, see paragraph [0110], FIG. 9(a), the sequence of the NR-PSS/NR-SSS is of length 127, 12 RBs are required to transmit the NR-PSS/NR-SSS, i.e., when an SSB is configured, the SSB is allocated in 24 RBs; it is also preferred to allocate the SSB in 24 RBs for RB grid alignment between different numerologies such as 15, 30, and 60 kHz, for example,  since a minimum bandwidth of 5 MHz in which 25 RBs can be defined with the 15-kHz subcarrier spacing is assumed in NR, 24 RBs are used for SSB transmission. In addition, the NR-PSS/SSS should be positioned in the middle of the SSB, which may imply that the NR-PSS/SSS is allocated in 7th to 18th RBs; by a first device, a first Primary Synchronization Signal (PSS) sequence)and first Physical Downlink Shared Channel (PDSCH) control information at frequency points Fi to FN in sequence, wherein a frequency point conversion period of the frequency points F1 to FN of the first device is Ti ms, the frequency points F1 to FN are N different frequency points, and N is a natural number greater than or equal to 1 Ko, see paragraph [0189], FIG. 15, if 3-bit information of SFN information is transmitted in a scrambling sequence, to change the scrambling sequence every 10 ms, a modulated symbol sequence of length M is transmitted every 10 ms; different modulated symbols are transmitted every 10 ms; if the periodicity  of an SS burst set is 5 ms, the same modulated symbol sequence is transmitted in two 5-ms transmission periods included in a 10-ms range; if a UE is capable of acquiring half radio frame (5 ms) boundary information, the UE may combine PBCH information transmitted twice in the 10-ms range, and perform 8 blind decoding in total in order to detect 8 scrambling sequences each transmitted every 10 ms within a 80-ms range; the UE acquires 1-bit half frame boundary information (e.g., C0) by decoding a channel other than the PBCH; then, the UE may acquire upper N-bit information (e.g., S0, S1 and S2) of an SFN by PBCH blind decoding, and acquire SFN information corresponding to the remaining (10-N) bits (e.g., S3 to S9) from PBCH contents, thereby constructing SFN information of 10 bits in total) receiving, by a second device, signals at the frequency points F1 to FN in sequence, and detecting the first PSS sequence, wherein a frequency point conversion period of the frequency points F1 to FN of the second device is T1/(2N) ms(Ko, see paragraph [0087],  in the NR system, a basic transmission unit is a slot, a slot duration includes 14 symbols each having a normal cyclic prefix (CP), or 12 symbols each having an extended CP;  a slot is scaled in time by a function of a used subcarrier spacing. That is, as the subcarrier spacing increases, the length of a slot decreases; for example, given 14 symbols per slot, if the number of slots in a 10-ms frame is 10 for a subcarrier spacing of 15 kHz, the number of slots is 20 for a subcarrier spacing of 30 kHz, and 40 for a subcarrier spacing of 60 kHz; as the subcarrier spacing increases, the length of an OFDM symbol decreases; the number of OFDM symbols per slot is different depending on the normal CP or the extended CP, and does not change according to a subcarrier spacing; the basic time unit for LTE, Ts is defined as 1/(15000*2048) seconds, in consideration of the basic 15-kHz subcarrier spacing and a maximum FFT size of 2048); when the first PSS sequence is detected, obtaining, by the second device, first half-frame synchronization information, starting Carrier Frequency Offset (CFO) detection to obtain a CFO estimation value, and detecting the first PDSCH control information according to the obtained first half-frame synchronization information (Ko, see paragraph [0016], a UE for receiving a synchronization signal block (SSB) in a wireless communication system includes a transceiver configured to transmit and receive signals to and from a base station (BS), and a processor configured to control the transceiver; the processor is configured to control the transceiver to receive, in one of two half frames included in a frame, a SSB including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH), and to control the transceiver to receive a demodulation reference signal (DMRS) in a resource region carrying the PBCH. Information about the half frame in which the SSB is received may be obtained from a sequence of the DMRS) and the CFO estimation value (Ko, see paragraph [0393], FIG. 30, the non-equidistant mapping scheme without a CFO includes more REs for channel estimation, and as a result of this CFO outperforms the equidistant mapping scheme; this may change  if 10% of a residual CFO exists, which  the performance of the non-equidistant mapping scheme decreases, whereas the equidistant mapping scheme exhibits a similar performance irrespective of a CFO; and due to the  presence of residual CFO, the channel estimation accuracy of the NR-SSS symbol is decreased due to the residual CFO, and in conclusion, one can say that if a residual CFO is present the equidistant mapping scheme outperforms the non-equidistant mapping scheme in channel estimation performance); when the first PDSCH control information is detected, obtaining, by the second device, first frame synchronization information, and entering a pre-synchronization state (Ko, see paragraph [0240], a UE attempts to detect a signal within an SSB bandwidth during an initial synchronization procedure including cell ID detection and PBCH decoding; subsequently, the UE may acquire system information in a bandwidth indicated in PBCH contents by a network, and continue an initial access procedure in which an RACH procedure is performed; a bandwidth may be defined for the purpose of the initial access procedure, and  frequency resources for a CORESET, RMSI, OSI, and an RACH message may be defined within a bandwidth for a DL common channel, the bandwidth for the DL common channel may be defined in PBCH contents, where a relative frequency position between the bandwidth for the SSB and the bandwidth for the DL common channel may be defined in the PBCH contents; sending, by the second device, a second PSS sequence and second PDSCH control information at frequency points f1 to fM in sequence, wherein the frequency points f1 to fM are M different frequency points, and M is a natural number greater than or equal to 1; receiving, by the first device, signals at the frequency points f1 to fM in sequence(Ko, see paragraph [0087],  in the NR system, a basic transmission unit is a slot, a slot duration includes 14 symbols each having a normal cyclic prefix (CP), or a slot duration includes 12 symbols each having an extended CP;  a slot is scaled in time by a function of a used subcarrier spacing. That is, as the subcarrier spacing increases, the length of a slot decreases; for example, given 14 symbols per slot, if the number of slots in a 10-ms frame is 10 for a subcarrier spacing of 15 kHz, the number of slots is 20 for a subcarrier spacing of 30 kHz, and 40 for a subcarrier spacing of 60 kHz; as the subcarrier spacing increases, the length of an OFDM symbol decreases; the number of OFDM symbols per slot is different depending on the normal CP or the extended CP, and does not change according to a subcarrier spacing; the basic time unit for LTE, Ts is defined as 1/(15000*2048) seconds, in consideration of the basic 15-kHz subcarrier spacing and a maximum FFT size of 2048), and detecting the second PSS sequence; when the second PSS sequence is detected, obtaining, by the first device, second half-frame synchronization information, and detecting the second PDSCH control information according to the obtained second half-frame synchronization information (Ko, see paragraph [0016], a UE for receiving a synchronization signal block (SSB) in a wireless communication system includes a transceiver configured to transmit and receive signals to and from a base station (BS), and a processor configured to control the transceiver; the processor is configured to control the transceiver to receive, in one of two half frames included in a frame, a SSB including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH), and to control the transceiver to receive a demodulation reference signal (DMRS) in a resource region carrying the PBCH. Information about the half frame in which the SSB is received may be obtained from a sequence of the DMRS); when the second PDSCH control information is detected, obtaining, by the first device, second frame synchronization information, and entering a synchronization state (Ko, see paragraph [0016], a UE for receiving a synchronization signal block (SSB) in a wireless communication system includes a transceiver configured to transmit and receive signals to and from a base station (BS), and a processor configured to control the transceiver, the processor is configured to control the transceiver to receive, in one of two half frames included in a frame, a SSB including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH), and to control the transceiver to receive a demodulation reference signal (DMRS) in a resource region carrying the PBCH. Information about the half frame in which the SSB is received may be obtained from a sequence of the DMRS); and after detecting that the first device enters a synchronization state, entering, by the second device, a synchronization state (Ko, see paragraph see paragraph [0324],  there are equidistant and non-equidistant mappings, and since a residual CFO may exist in the initial access procedure, SSS symbol-based channel estimation may not be accurate, that is, the equidistant mapping scheme is advantageous in CFO estimation and accurate time tracking, entering synchronization and channel estimation is performed once a UE receives a synchronization signal block (SSB).

However, Ko does not explicitly teach periodically sending. However, Nogami in the same or similar field of endeavor teaches periodically sending(Hogami, see paragraph [0344],  SS burst(s) and/or the SS burst set(s) may be periodic, for example, a default periodicity (i.e., a predetermined periodicity) of the SS burst(s) may be defined, a default periodicity of the PSS(s) (and/or the SSS(s), and/or the PBCH(s)) may be defined and see paragraph [0189] and FIG. 15 of the primary reference US. Pub. Ko ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Nogami into Ko’s system/method because it would allow common control channel is monitored by multiple UEs.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of  the duplication on transmission of the same control information and this brings more efficient signaling (Nogami;  [0287]).

Regarding claim 17. A synchronization method, comprising: a first device, a first Primary Synchronization Signal (PSS) sequence Ko, see paragraph [0189], FIG. 15, if 3-bit information of SFN information is transmitted in a scrambling sequence, to change the scrambling sequence every 10 ms, a modulated symbol sequence of length M is transmitted every 10 ms; different modulated symbols are transmitted every 10 ms; if the periodicity  of an SS burst set is 5 ms, the same modulated symbol sequence is transmitted in two 5-ms transmission periods included in a 10-ms range; if a UE is capable of acquiring half radio frame (5 ms) boundary information, the UE may combine PBCH information transmitted twice in the 10-ms range, and perform 8 blind decoding in total in order to detect 8 scrambling sequences each transmitted every 10 ms within a 80-ms range; the UE acquires 1-bit half frame boundary information (e.g., C0) by decoding a channel other than the PBCH; then, the UE may acquire upper N-bit information (e.g., S0, S1 and S2) of an SFN by PBCH blind decoding, and acquire SFN information corresponding to the remaining (10-N) bits (e.g., S3 to S9) from PBCH contents, thereby constructing SFN information of 10 bits in total) and first Physical Downlink Shared Channel (PDSCH) control information at frequency points F1 5 to FN in sequence(Hogami, see paragraph [0343], within the PDSCH, one or more SS blocks may compose a SS burst,  and one or more SS bursts may compose a SS burst set, for example, for a frequency range up to 3 GHz, the maximum number of the SS blocks within the SS burst set may be 1, 2, and/or 4, for a frequency range from 3 GHz to 6 GHz, the maximum number of the SS blocks within the SS burst set may be 4, and/or 8, for a frequency range from 6 GHz to 52.6 GHz, the maximum number of the SS blocks within the SS burst set may be 64; the maximum number of the SS blocks within the SS burst set may depend on a frequency range and also see the primary reference paragraph [0189], FIG. 15 US. Pub. Ko), wherein a frequency point conversion period of the frequency points F1 to FN of the first device is Ti ms, the frequency points F1 to FN are N different frequency points, and N is a natural number greater than or equal to 1; receiving, by a second device, signals at the frequency points F1 to FN in sequence, and detecting the first PSS sequence, wherein a frequency point conversion period of the frequency points Fi to FN of the second device is Ti/(2N) ms (Ko, see paragraph [0087],  in the NR system, a basic transmission unit is a slot, a slot duration includes 14 symbols each having a normal cyclic prefix (CP), or 12 symbols each having an extended CP;  a slot is scaled in time by a function of a used subcarrier spacing. That is, as the subcarrier spacing increases, the length of a slot decreases; for example, given 14 symbols per slot, if the number of slots in a 10-ms frame is 10 for a subcarrier spacing of 15 kHz, the number of slots is 20 for a subcarrier spacing of 30 kHz, and 40 for a subcarrier spacing of 60 kHz; as the subcarrier spacing increases, the length of an OFDM symbol decreases; the number of OFDM symbols per slot is different depending on the normal CP or the extended CP, and does not change according to a subcarrier spacing; the basic time unit for LTE, Ts is defined as 1/(15000*2048) seconds, in consideration of the basic 15-kHz subcarrier spacing and a maximum FFT size of 2048); when the first PSS sequence is detected, obtaining, by the second device, first half-frame synchronization information, and detecting the first PDSCH control information according to the obtained first half-frame synchronization information (Ko, see paragraph [0016], a UE for receiving a synchronization signal block (SSB) in a wireless communication system includes a transceiver configured to transmit and receive signals to and from a base station (BS), and a processor configured to control the transceiver; the processor is configured to control the transceiver to receive, in one of two half frames included in a frame, a SSB including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH), and to control the transceiver to receive a demodulation reference signal (DMRS) in a resource region carrying the PBCH. Information about the half frame in which the SSB is received may be obtained from a sequence of the DMRS; when the first PDSCH control information is detected, obtaining, by the second device, first frame synchronization information, and entering a pre-synchronization state (Ko, see paragraph [0240], a UE attempts to detect a signal within an SSB bandwidth during an initial synchronization procedure including cell ID detection and PBCH decoding; subsequently, the UE may acquire system information in a bandwidth indicated in PBCH contents by a network, and continue an initial access procedure in which an RACH procedure is performed; a bandwidth may be defined for the purpose of the initial access procedure, and  frequency resources for a COCRESET, RMSI, OSI, and an RACH message may be defined within a bandwidth for a DL common channel, the bandwidth for the DL common channel may be defined in PBCH contents, where a relative frequency position between the bandwidth for the SSB and the bandwidth for the DL common channel may be defined in the PBCH contents; sending, by the second device, a second PSS sequence and second PDSCH control information at frequency points fi to fM in sequence, wherein the frequency points fi to fM are M different frequency points, and M is a natural number greater than or equal to 1(Ko, see paragraph [0087],  in the NR system, a basic transmission unit is a slot, a slot duration includes 14 symbols each having a normal cyclic prefix (CP), or 12 symbols each having an extended CP;  a slot is scaled in time by a function of a used subcarrier spacing. That is, as the subcarrier spacing increases, the length of a slot decreases; for example, given 14 symbols per slot, if the number of slots in a 10-ms frame is 10 for a subcarrier spacing of 15 kHz, the number of slots is 20 for a subcarrier spacing of 30 kHz, and 40 for a subcarrier spacing of 60 kHz; as the subcarrier spacing increases, the length of an OFDM symbol decreases; the number of OFDM symbols per slot is different depending on the normal CP or the extended CP, and does not change according to a subcarrier spacing. The basic time unit for LTE, Ts is defined as 1/(15000*2048) seconds, in consideration of the basic 15-kHz subcarrier spacing and a maximum FFT size of 2048;  Ts is also a sampling time for the 15-kHz subcarrier spacing; in the NR system, many other subcarrier spacings than 15 kHz are available, and since a subcarrier spacing is inversely proportional to a corresponding time length, an actual sampling time Ts corresponding to subcarrier spacings larger than 15 kHz becomes shorter than 1/(15000*2048) seconds; for example, the actual sampling time for the subcarrier spacings of 30 kHz, 60 kHz, and 120 kHz may be 1/(2*15000*2048) seconds, 1/(4*15000*2048) seconds, and 1/(8*15000*2048) seconds, respectively ); receiving, by the first device, signals at the frequency points fi to fM in sequence, and detecting the second PSS sequence; when the second PSS sequence is detected, obtaining, by the first device, second half-frame synchronization information, starting first Carrier Frequency Offset (CFO) detection to obtain a first CFO estimation value, and detecting the second PDSCH control information according to the obtained second half-frame synchronization information (Ko, see paragraph [0016], a UE for receiving a synchronization signal block (SSB) in a wireless communication system includes a transceiver configured to transmit and receive signals to and from a base station (BS), and a processor configured to control the transceiver; the processor is configured to control the transceiver to receive, in one of two half frames included in a frame, a SSB including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH), and to control the transceiver to receive a demodulation reference signal (DMRS) in a resource region carrying the PBCH. Information about the half frame in which the SSB is received may be obtained from a sequence of the DMRS and the first CFO estimation value (Ko, see paragraph [0393], FIG. 30, the non-equidistant mapping scheme without a CFO includes more REs for channel estimation, and as a result of this CFO outperforms the equidistant mapping scheme; this may change  if 10% of a residual CFO exists, which  the performance of the non-equidistant mapping scheme decreases, whereas the equidistant mapping scheme exhibits a similar performance irrespective of a CFO; and due to the  presence of residual CFO, the channel estimation accuracy of the NR-SSS symbol is decreased due to the residual CFO, and in conclusion, one can say that if a residual CFO is present the equidistant mapping scheme outperforms the non-equidistant mapping scheme in channel estimation performance; when the second PDSCH control information is detected, obtaining, by the first device, second frame synchronization information, and entering a synchronization state (Ko, see paragraph [0016], a UE for receiving a synchronization signal block (SSB) in a wireless communication system includes a transceiver configured to transmit and receive signals to and from a base station (BS), and a processor configured to control the transceiver, the processor is configured to control the transceiver to receive, in one of two half frames included in a frame, a SSB including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH), and to control the transceiver to receive a demodulation reference signal (DMRS) in a resource region carrying the PBCH. Information about the half frame in which the SSB is received may be obtained from a sequence of the DMRS; and after detecting that the first device enters a synchronization state, entering, by the second device, a synchronization state (Ko, see paragraph see paragraph [0324],  there are equidistant and non-equidistant mappings, and since a residual CFO may exist in the initial access procedure, SSS symbol-based channel estimation may not be accurate, that is, the equidistant mapping scheme is advantageous in CFO estimation and accurate time tracking, entering synchronization and channel estimation is performed once a UE receives a synchronization signal block (SSB)  

However, Ko does not explicitly teach periodically sending. However, Nogami in the same or similar field of endeavor teaches periodically sending(Hogami, see paragraph [0344],  SS burst(s) and/or the SS burst set(s) may be periodic, for example, a default periodicity (i.e., a predetermined periodicity) of the SS burst(s) may be defined, a default periodicity of the PSS(s) (and/or the SSS(s), and/or the PBCH(s)) may be defined and see paragraph [0189] and FIG. 15 of the primary reference US. Pub. Ko ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Nogami into Ko’s system/method because it would allow common control channel is monitored by multiple UEs.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of  the duplication on transmission of the same control information and this brings more efficient signaling (Nogami; [0287]).


Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200154376 to Ko (hereinafter “Ko”) in view of US. Pub. 20180324770 to Hogami (hereinafter “Hogami”) and the combination of Ko and Hogami is further combined with US. Pub. 20070252029 to Karem (hereinafter “Karem”).


Regarding claim 3: Ko discloses first PSS sequence and the first PDSCH control information are used for a second device to detect the first PSS sequence. However, Ko does not explicitly teach the method according to claim 1, wherein the first device is an Unmanned Aerial Vehicle (UAV) and the second device is a remote controller; or the first device is a remote controller and the second device is a UAV. However, Karem in the same or similar field of endeavor teaches the method according to claim 1, wherein the first device is an Unmanned Aerial Vehicle (UAV) and the second device is a remote controller; or the first device is a remote controller and the second device is a UAV(Karem, see paragraphs [0010-0011]  there an automatic flight control for Unmanned Aerial Vehicles (UAVs), and all UV actuations are either autonomous or operator-guided by remote control, i.e.,  with no direct manual operation of control surfaces). In view of the above, having the method of Ko and then given the well-established teaching of Nogami, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Nogami  as modified by Karem within the system of prior art 1 because it would allow all UV actuations  either as autonomous or operator-guided by remote control and allow  integrated avionics systems. Furthermore, all references deal with same field of endeavor, thus modification of Ko, by Nogami  as modified by Karem  would have been reduction of failure rate as disclosed in Karem para 0010-0011.
. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476